DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 recites the limitation "the barrier layer" in lines 1, 10, 12, 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 51 recites the limitation "the barrier layer" in lines 10, 12, 14.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, it is assumed the barrier layer could be any layer, or the electrically isolating barrier layer.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	Claims  1-15, 51-56 are rejected under 35 U.S.C. 103 as being unpatentable over Tayebati et al. (US 2016/0218482).

With respect to claim 1, Tayabati et al. ‘482 shows and discloses a laser device (TITLE) comprising: a beam emitter (Fig 1-4: 105 emitter); a laser package (Fig 1-4:100) comprising (i) a thermally conductive top laser cooler disposed above and in thermal contact with the beam emitter (Fig 1-4: 115 a top laser cooler above and in contact with emitter 115) and (ii) a thermally conductive bottom laser cooler disposed below and in thermal contact with the beam emitter (Fig 1-4: 110 a bottom laser cooler in contact with emitter 115; Section [048]); disposed below the laser package, a thermally conductive cooling plate for conducting heat away from the laser package (Fig 1-4: a thermally conductive cooling plate/315 housing conducting heat away from the laser package); disposed between the laser package and the cooling plate, an electrically isolating barrier layer for preventing electrical conduction between the laser package and the cooling plate (Fig 1-4: 410 an electrically isolating barrier layer prevent electrical conduction between laser package 100 and the cooling plate 315); a first thermal-interface material disposed between the laser package and the barrier layer (Fig 1-4: 335 a first thermal-interface material between laser package 100 and the barrier layer); a second thermal-interface material disposed between the barrier layer and the cooling plate (Fig 1-4: 325 a second thermal-interface material between the barrier layer  410 and the cooling plate 315); and means for attaching the laser package to the cooling plate, with the barrier layer and first and second thermal-interface materials therebetween, and allowing motion of the laser package in response to thermal cycles resulting from operation of the beam emitter (Fig 1-4: means/screw/ bonding/ adhesive for attaching the laser package 100 “indirectly” to cooling plate 315 with the barrier layer 410 and first and second thermal-interface 335/325; Section [005-008, 048]).  The claim further requires whereby motion of the first and second thermal-interface materials away from the interface between the laser package and the cooling plate is reduced.  Tayabati et al. ‘482 did note explicitly state as the above.  However, the examiner taken this as implies result since the motion of the first and second thermal-interface material away from the interface between the laser package and the cooling plate is also reduced, since the cited components and the laser package are screwed/clamped/bonded/attached together (Fig 1-4).

With respect to claims 2, 52 the claims further requires wherein the attachment means comprises an elastic member and a fastener, the fastener attaching the laser package to the cooling plate and compressing the elastic member, wherein the elastic member is configured to be additionally compressed in response to thermally induced expansion of the laser package; OR wherein the fastener incorporates or mechanically engages with an elastic member, wherein the fastener compresses the elastic member, and the elastic member is configured to be additionally compressed in response to thermally induced expansion of the laser package.  Tayabati et al. ‘482 discloses the use of a fastener without explicitly state of an elastic member.  However, it held that omission of an element where the remaining elements perform the same function as before involves only routine skill in the art; in this case, it is well-known use of spring material such as plastic or metal to be applied with the fastener, for the benefit of providing outward stiffening of the components

With respect to claims 3, 54 Tayabati et al. ‘482 discloses wherein the fastener comprises a screw (Section [008, 048] screws).

With respect to claims 4, 53 the claim further requires wherein the elastic member comprises at least one spring.  Tayabati et al. ‘482 did note explicitly state the above.  However, it held that omission of an element where the remaining elements perform the same function as before involves only routine skill in the art; in this case, it is well-known use of spring material such as plastic or metal to be applied with the fastener, for the benefit of providing outward stiffening of the components

With respect to claim 5, Tayabati et al. ‘482 discloses wherein the beam emitter comprises a diode bar configured to emit multiple discrete beams (Section [048] emitter /105 a diode bars).
With respect to claim 6, Tayabati et al. ‘482 discloses wherein at least one of the top laser cooler or the bottom laser cooler comprises copper (Section [049] cooling material copper).

With respect to claim 7, Tayabati et al. ‘482 discloses wherein the cooling plate comprises aluminum (Section [049] cooling material aluminum).

With respect to claim 8, Tayabati et al. ‘482 discloses wherein the barrier layer comprises aluminum nitride (Section [049] barrier aluminum nitride).

With respect to claim 9, Tayabati et al. ‘482 discloses wherein at least one of the first thermal-interface material or the second thermal-interface material comprises a gel, a solder, a paste, or a liquid (Section [050] paste, gel, liquid, etc.).

With respect to claim 10, wherein at least one of the first thermal-interface material or the second thermal-interface material comprises a phase-change material.  Tayabati et al. ‘482 did note explicitly state the above, but did discloses the use of paste or gel, or thermal bond with mesh support supplemented with particles interspersed within the thermal bonding material  which could result in a phase change when temperature changes (Section [055, 057] paste, gel, particles interspersed thermal bonding material).  Therefore, the examiner recognize Tayabati et al. ‘482 thermal-interface material having phase-change material.  Also, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well-known to use phase-change material with thermal-interface material for the benefit using known material in conducting heat for its intended use.

With respect to claim 11, the claim further require further comprising: a second laser package disposed over the cooling plate; and a bus bar electrically connecting the laser package to the second laser package.  Tayabati et al. ‘482 did note explicitly state the above.  However, Tayabati et al. ‘482 did disclose the emitter main include a laser diode, a diode bar, or an array of laser diodes, and array of diode bars, or one or more VCSELs being use.  It has been held that 
it has been held that omission of an element and mere duplication of the essential working parts and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, the array of diode bars or laser diodes or VCSELs, one skill in the art recognize there is a bus bar/electrical connection connecting the different array, for the benefit energize the devices.

With respect to claim 12, Tayabati et al. ‘482 shows wherein the electrically isolating barrier layer comprises a plurality of discrete sections with gaps therebetween (Fig 4: the electrically isolating barrier layer 410 comprises a plurality of discrete sections with gap/different layers in between).

With respect to claim 13, Tayabati et al. ‘482 shows wherein the electrically isolating barrier layer comprises one or more layers extending gaplessly between the laser package and the cooling plate (Fig 1-4: the electrically isolating barrier layer 410 comprises one or more layers extending gaplessly/bonded/binded together between the laser package 100 and the cooling plate 315).

With respect to claims 14, 55 Tayabati et al. ‘482 discloses wherein the first thermal-interface material and the second thermal-interface material comprise the same material (Section [026, 031] same or different materials).

With respect to claims 15, 56 Tayabati et al. ‘482 discloses wherein the first thermal-interface material and the second thermal-interface material comprise different materials (Section [026, 031] same or different materials).

With respect to claim 51, Tayabati et al. ‘482 shows discloses a laser device (TITLE) comprising: a beam emitter (Fig 1-4: 105 emitter); a laser package (Fig 1-4:100) comprising (i) a thermally conductive top laser cooler disposed above and in thermal contact with the beam emitter (Fig 1-4: 115 a top laser cooler above and in contact with emitter 115) and (ii) a thermally conductive bottom laser cooler disposed below and in thermal contact with the beam emitter (Fig 1-4: 110 a bottom laser cooler in contact with emitter 115; Section [048]); disposed below the laser package, a thermally conductive cooling plate for conducting heat away from the laser package (Fig 1-4: 410 an electrically isolating barrier layer prevent electrical conduction between laser package 100 and the cooling plate 315); disposed between the laser package and the cooling plate, an electrically isolating barrier layer for preventing electrical conduction between the laser package and the cooling plate (Fig 1-4: 410 an electrically isolating barrier layer prevent electrical conduction between laser package 100 and the cooling plate 315); a first thermal-interface material disposed between the laser package and the barrier layer (Fig 1-4: 335 a first thermal-interface material between laser package 100 and the barrier layer); a second thermal-interface material disposed between the barrier layer and the cooling plate (Fig 1-4: 325 a second thermal-interface material between the barrier layer  410 and the cooling plate 315; and a fastener for attaching the laser package to the cooling plate, with the barrier layer and first and second thermal-interface materials therebetween, and allowing motion of the laser package in response to thermal cycles resulting from operation of the beam emitter (Fig 1-4: fastener/screw/ bonding/adhesive for attaching the laser package 100 “indirectly” to cooling plate 315 with the barrier layer 410 and first and second thermal-interface 335/325; Section [005-008, 048]).  The claim further requires whereby motion of the first and second thermal-interface materials away from the interface between the laser package and the cooling plate is reduced.  Tayabati et al. ‘482 did note explicitly state as the above.  However, the examiner taken this as implies result since the motion of the first and second thermal-interface material away from the interface between the laser package and the cooling plate is also reduced, since the cited components and the laser package are fastened/screwed/bonded/etc.

Citation of Pertinent References

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Grove (US 2014/0334507) shows and discloses a laser diode clamped between heat conductive sheet by screws (TITLE; Abstract; Fig 1-6) .
Nisenson et al. (US 5,669,432) shows and discloses an automatic locking mechanism using fastening screw where plastic spring or metal spring used according to stiffness (Fig 2, 3, 14-17: 42; Col: 3-9).
Difante (2012/0328392) shows known bolt fastener comprising bolt/screw fastener and spring metal or spring plastic or polymer material to apply pressure or stiffening the components (Section [010-021]).
COMMUNICATION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828